Citation Nr: 0714035	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of shell 
fragment wound, to include the thoracic spine, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of shell 
fragment wound, right thigh and knee, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for residuals of shell 
fragment wound, left leg, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), and was remanded in October 2004.  

In October 2004, the Board referred to the RO a new claim of 
entitlement to service connection for right ankle disability.  
The now record before the Board does not show that action has 
been taken by the RO.  That matter is again REFERRED for 
appropriate action.


FINDINGS OF FACT

1.  The veteran has no more than moderate muscle disability 
as a result of shell fragment wounds of the back and legs.

2.  Service-connected spine disability is not manifested by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; "moderate" 
limitation of motion; incapacitating episodes; or 
neurological abnormality.

3.  Range of motion of the thoracolumbar spine is normal, 
with the exception of slightly decreased range of motion for 
flexion and extension (80 of a normal 90 degrees for flexion; 
20 of a normal 30 degrees for extension); range of motion of 
the cervical spine, ankles, and knees is normal.    

4.  Degenerative changes in the thoracolumbar and cervical 
spine are deemed residuals of the service-connected 
disability.

5.  Neurological deficit is not a residual of the disability 
of the lower extremities.
   
6.  Scars associated with the shell fragment injury are well-
healed; they are not symptomatic and do not cause additional 
functional impairment.     


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
residuals of shell fragment wound, to include the thoracic 
spine, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5290-5295 (2002), 5293 (2003), 5235-5243 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

2.  The criteria for increased disability rating for 
residuals of shell fragment wound, right thigh and knee, and 
left leg, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.55, 4.56, 4.59, 4.71a, 
Diagnostic Codes 5256-5263, 5270-5274, 5275, 5276-5284 
(2006), 4.73, Diagnostic Codes 5313, 5314 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Service connection has been in effect for shell fragment 
wound injury residuals, both lower extremities and back, 
since March 26, 1971, the day after the veteran was 
discharged from active duty.  Three 10 percent ratings also 
have been in effect since March 26, 1971, for each lower 
extremity and back.  The instant appeal arises from the 
January 2002 denial of a February 2000 increased rating 
claim.  Based on the above claim adjudication history, this 
appeal is akin to that in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), and the primary concern is the current extent of 
the disabilities.  

Also, as an initial matter, adjudication history associated 
with shell fragment wound residuals indicates that, with 
respect to the back, the original injury affected primarily 
the thoracic or dorsal region.  As will be discussed below, 
evidence secured during the time period relevant to this 
appeal indicates that other segments of the spine have been 
affected as well (cervical, in particular), and, also, to the 
extent that some of the evidence discusses lumbar spine 
manifestations, the clinicians appear to have intended to 
convey that they are associated with the service-connected 
disability.  Therefore, bearing in mind Mittleider v. West, 
11 Vet. App. 181, 182 (1998), unless it is at least 
reasonably clear that manifestations found are not deemed 
associated with the service-connected shell fragment wound 
residuals, whether they affect the back or either lower 
extremity, the Board has resolved the matter in the veteran's 
favor to deem them manifestations to be considered for the 
purposes of possible rating increases.       

Further on this point, the Board notes clinical evidence (in 
particular June 2004 C&P examination report) discussing the 
veteran's hip condition, which the veteran apparently 
believes is, or should be considered, a part of his service-
connected disability.  The Board has considered the totality 
of the evidence, and the record does not indicate that that 
specific condition is associated with shell fragment wound 
residuals.  In particular, the doctor who conducted the June 
2004 examination explicitly opined that the cervical spine 
condition is secondary to the service-connected disability, 
but did not make such a distinction with respect to the hip 
condition.  Therefore, it does not evaluate that condition as 
part of the disabilities at issue in this appeal.     

For the reasons below, the Board concludes that the 
preponderance of the evidence is against higher ratings, and 
38 C.F.R. § 4.3 (2006) is inapplicable.

Spine Disability

The disability is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5294 (2002) (sacroiliac injury and weakness).  
Under that Code (and as well, Diagnostic Code 5295, for 
lumbosacral strain), the next higher rating of 20 percent is 
assigned with evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

Alternative rating criteria also were considered.  Diagnostic 
Code 5293 (2002) assigned a 20 percent rating with evidence 
of moderate intervertebral disc syndrome with recurring 
attacks.  Diagnostic Codes 5290, 5291 and 5292 (2002) 
assigned various ratings based on the extent of limited 
motion.  Diagnostic Code 5290 assigned a 20 percent rating 
for moderate limitation of motion of the cervical spine.  
Diagnostic Code 5291 assigned 10 percent ratings whether 
limitation of motion of the dorsal spine was moderate or 
severe.  Diagnostic Code 5292 assigned a 20 percent rating 
for moderate limitation of motion of the lumbar spine.  

Spine disability rating criteria were revised during the 
appeal period.  A 2003 revision, effective on September 23, 
2002 (38 C.F.R. § 4.71a (2003)), resulted in new criteria for 
Diagnostic Code 5293 (intervertebral disc syndrome).  A 20 
percent rating was assigned with evidence of incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past one year.  An 
"incapacitating episode" contemplates acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest and treatment ordered by a physician.  Neurologic 
and orthopedic manifestations are to be separately evaluated.  
Notes (1), (2), and (3), 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).          

Spine disability rating criteria were again revised effective 
September 26, 2003 and are found in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  Other than evaluation 
under Diagnostic Code 5243 (intervertebral disc syndrome), a 
20 percent rating under current criteria requires evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or combined 
range of motion of the cervical spine nor greater than 170 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Neurologic abnormalities, including but not limited to bowel 
or bladder impairment, are to be evaluated separately.  Under 
current Diagnostic Code 5243, a 20 percent rating may be 
assigned with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 
year.  

According to precedent opinion of the VA General Counsel, 
where pertinent law or regulation is amended during pendency 
of an increased rating claim, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had before revision.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the revised criteria are more 
favorable, then the implementation of such criteria cannot be 
any earlier than the effective date of revision, as a matter 
of law.  38 U.S.C.A. § 5110(g) (West 2002).  Thus, the Board 
considers various criteria promulgated during the appeal 
period.  

As of the April 2000 examination, abnormal weight-bearing 
signs were noted, as was limitation in standing and walking 
with weakness in the ankle/knee (left or right not 
specified), but posture and gait were normal.  Normal 
gait/posture were noted in a subsequent examination in 
October 2002, and as well, in June 2004.  However, contrary 
to what was noted in April 2000, the October 2002 examination 
report provides that there are no signs of abnormal weight-
bearing.  

In October 2002, although the examiner noted loss of deep 
fascia and muscle substance, he did not specifically state 
that that statement refers to the back; rather, in light of 
his discussion of the vastus lateralis muscle in the same 
paragraph, that discussion probably concerned the lower 
extremities, more appropriate for evaluation of the leg 
disabilities.  That interpretation is consistent with the 
October 2002 examination report as a whole, as the examiner 
noted that the veteran is able to move with comfort and 
endurance and strength to accomplish activities of daily 
living, and did not find evidence of impaired coordination or 
uncertainty of movement.  The veteran has arthritis in his 
thoracic spine reportedly manifested to a minimal degree (see 
April 2000 and June 2004 X-ray reports).  The C&P examiner 
(October 2002) diagnosed degenerative disk disease, anterior 
osteophytosis, mild to moderate disc space narrowing, L1/L2 
and L4/L5, and moderately severe disc space narrowing at 
L5/S1, and minimal grade I retrolisthesis 2-3 mm at L4/L5, 
and indicated that degenerative disc disease is associated 
with the shell fragment wound injury, noting that activity 
involving bending or lifting "might be difficult" due to 
such disease in the lumbar spine.       

As of the June 2004 examination, the veteran had normal range 
of motion of the thoracolumbar spine (right and left lateral 
flexion; right and left rotation - all to 30 degrees of a 
normal 30 degrees), with the exception of slightly decreased 
range of motion for flexion and extension (80 of a normal 90 
degrees for flexion; 20 of a normal 30 degrees for 
extension).  Flexion and extension are reportedly limited by 
pain and lack of endurance, with pain particularly affecting 
function.  There are no signs of intervertebral disc syndrome 
present in the thoracolumbar spine.  Also pertinent to the 
analysis is the examiner's determination that the veteran has 
degenerative disc disease of the cervical spine as a residual 
of the shell fragment wound, but range-of-motion testing of 
the cervical spine yielded normal results for flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  With respect to cervical and thoracolumbar spines, 
there is no additional limitation due to fatigue, weakness, 
and incoordination; nor is the spine ankylosed.        

Because the evidence does not show muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in standing position, a higher rating is not warranted under 
Diagnostic Codes 5294 or 5295 (2002).  As noted above, the 
veteran does not have loss of lateral spine motion, and 
recently as in June 2004, the examiner explicitly said that 
there is no evidence of muscle spasm in either the cervical 
or thoracolumbar spine.  Nor is a higher rating warranted 
under Diagnostic Code 5293 (2002), as the evidence does not 
demonstrate moderate intervertebral disc syndrome with 
recurring attacks.  Specifically with respect to the 
thoracolumbar spine, the examiner said, in June 2004, that 
there are no "signs" of intervertebral disc syndrome.  
Also, in light of such negative evidence, to include that 
concerning manifestation of "incapacitating episodes" that 
meet the regulatory definition and for a duration as 
required, a higher rating also is not warranted under 
Diagnostic Code 5293 (2003) or current Diagnostic Code 5243.  

As for Diagnostic Codes 5290, 5291, 5292 (2002), and current 
spine rating criteria, given the nearly normal range of 
motion measurements as noted earlier, the Board does not find 
that the evidence more nearly approximates a higher rating 
based on those Codes.  And, specifically in terms of reduced 
flexion (80 degrees) noted in June 2004 for the thoracolumbar 
spine, that measurement represents well beyond the range 
contemplated for a 20 percent rating.  Negative clinical 
finding as to muscle spasm has been discussed above, and the 
record does not show evidence of guarding resulting in 
abnormal gait or spinal contour.  Related to this discussion 
is the evidence of degenerative disc disease.  Degenerative 
changes are, essentially, evaluated based on functional 
limitation caused thereby, and additional rating is assigned 
where there is arthritis established by X-ray evidence, and 
if any resulting limitation of motion is not compensable 
based on the applicable Diagnostic Code.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.  Here, although the 
evidence shows arthritic changes, the substantially normal 
range-of-motion measurements, which examination findings 
indicates included consideration of associated factors like 
pain, incoordination, endurance, weakness, fatigability, and 
pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca v. Brown, 8 Vet. App. 202 (1995), do not 
adequately support a higher rating.    

The veteran complains of numbness in the mid-thorax region.  
However, neurological examination (October 2002 examination 
reports) did not yield results specific to the back area, 
other than mild right S1 radiculopathy, which one examiner 
said is not related to the scarring on the back associated 
with the shell fragment wound injury.  Although the examiner 
did not explicitly state that that finding is not associated 
with the service-connected spinal/musculoskeletal disability 
(that is, other than scarring), most recent examination 
findings obtained in June 2004 do not indicate neurological 
deficit specific to the back and associated with the service-
connected disability, which leads the Board to conclude that 
there is no clinical basis to assign additional evaluation 
based on neurological deficit.           

Right Lateral Thigh/Knee; Left Leg

A 10 percent rating is in effect for residuals, shell 
fragment wound, left lateral leg, with retained foreign 
bodies, under 38 C.F.R. § 4.73, Diagnostic Code 5313 (2006).   
A 10 percent rating is in effect for residuals, shell 
fragment wound, right lateral thigh, with hernia extensor 
muscle, and shell fragment wound, right knee, under 
hyphenated, "built-up" Diagnostic Code 5399-5313.  This 
Code, using "5399" signifies RO application of a closely 
analogous Code due to the lack of a Code specific to the 
diagnoses at issue.  Diagnostic Code 5313 evaluates injury to 
Muscle Group XIII, the functions of which include extension 
of the hip and flexion of the knee; outward and inward 
rotation of the flexed knee; acting with rectus femoris and 
sartorius (see XIV, 1, 2 - Diagnostic Code 5314) 
synchronizing simultaneous flexion of the hip and knee and 
extension of the hip and knee by belt-over-pulley action at 
the knee joint.  The group involves posterior thigh group, 
hamstring complex of 2-joint muscles: (1) biceps femoris; (2) 
semimembranosus; (3) semitendinosus.  A 30 percent rating is 
assigned for moderately severe injury.      

Diagnostic Code 5314, Muscle Group XIV, evaluates injury to 
thigh muscles of the leg. These muscles affect extension of 
the knee, simultaneous flexion of hip and flexion of knee, 
tension of fascia lata and iliotibial (Maissiat's) band 
acting with Muscle Group XVII (see Diagnostic Code 5317) in 
postural support of body; acting with hamstrings in 
synchronizing hip and knee.  The muscles in Group XIV include 
the sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  A 
30 percent rating is assigned for moderately severe muscle 
injury.

Under 38 C.F.R. § 4.56(d), ratings for muscle injuries are 
classified as slight, moderate, moderately severe, or severe, 
depending on the type of injury sustained, the history and 
complaints, and objective clinical findings.  Cardinal signs 
and symptoms of muscle disability include the loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c).  The term "moderately severe" 
disability is defined in 38 C.F.R. § 4.56(d)(3) as that 
involving through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  There should be service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound, record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings include entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups, indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, and tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment. 


Also, a muscle injury rating is not to be combined with 
peripheral nerve paralysis on the same body part, unless the 
injuries affect entirely different functions.  For muscle 
group injuries in different anatomical regions which do not 
act upon ankylosed joints, each muscle group injury shall be 
separately rated and then combined under 38 C.F.R. § 4.25.  
See 38 C.F.R. § 4.55.  Here, the evidence does not show nerve 
paralysis in the lower extremities associated with the shell 
fragment wounds to the legs.  Therefore, separate rating is 
not warranted on that basis.  

The Board has considered this claim from a perspective that a 
higher evaluation might be warranted based specifically upon 
Diagnostic Codes concerning functional impairment of the 
lower extremities (i.e., limited motion due to factors such 
as pain and fatigability).  Specifically, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5263 evaluate knee and leg 
disabilities; Diagnostic Codes 5270-5274 evaluate ankle 
disabilities; Diagnostic Code 5275 evaluates shortened lower 
extremity; Diagnostic Codes 5276-5284 evaluate foot 
disabilities.  The Board also has considered whether the 
veteran effectively has loss of use of part or all of either 
leg/foot due to the service-connected disabilities even if no 
amputation took place (see 38 C.F.R. § 4.71a Diagnostic Codes 
evaluating amputated body parts).  See also 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.68 (combined rating for a disability of an 
extremity cannot exceed the rating that may be assigned if 
the extremity were to be amputated at the elective level).

The above Codes either do not apply to the veteran's case 
because the evidence does not show the veteran has a relevant 
diagnosis or because the evidence does not show manifestation 
of relevant functional limitation or symptomatology (e.g., 
anklyosis of a knee or ankle; markedly limited range of 
motion of the leg; loss of use of foot); there is no 
allegation or evidence that one leg is shorter than the other 
due to the shell fragment wound.  

More specifically, in terms of range of motion as of the 
April 2000 C&P examination, right knee swelling was noted, 
but bilaterally, flexion was to a normal 140 degrees; 
extension was normal to a zero degree.  The same, normal knee 
range of motion was documented, bilaterally, in October 2002 
and June 2004, as were normal ankle dorsiflexion and plantar 
flexion, bilaterally.  See Plate II illustrations, 38 C.F.R. 
§ 4.71 (2006).  Also, those range-of-motion findings are not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  Although signs of lowered 
endurance, including weakness in the right leg, and 
herniation of the vastus lateralis in the right thigh were 
noted in June 2004, the examiner said there is no evidence of 
abnormal weight bearing, as did another examiner in October 
2002.  Normal gait and posture and equal length of the legs 
are consistently documented.  Degenerative changes deemed to 
cause functional limitation are not documented based on X-ray 
results for the legs.  Manifestations like lateral 
instability, recurrent subluxation, locking, and effusion 
into the joint, are not found on examination of the knees.   

Based on October 2002 X-ray evidence, for the tibia and 
fibula, bilaterally, there is "[n]o evidence of acute 
osseous injury or significant degenerative change"; there is 
evidence of "probable" gunshot or shrapnel fragments as for 
the left tibia and fibula ("metallic densities overlie the 
soft tissues of the lower extremity and may reflect gunshot 
or shrapnel fragments").  X-ray reports dated in June 2004, 
too, reflect "metallic densities" within soft tissues, 
lower left leg.  However, as stated earlier, there must be X-
ray evidence of arthritis attributed to the service-connected 
disabilities.  Because such manifestation is not shown, 
additional evaluation is not warranted on Codes specific to 
arthritis.      

Based on the above, and without objective evidence supporting 
a higher evaluation based on limitation of motion, or on 
nerve paralysis, or other clinical evidence of additional 
functional loss due to, e.g., pain on movement, weakness, 
lack of coordination, or excess fatigability, more severe 
than as demonstrated by the clinical findings discussed 
elsewhere, the Board does not find basis for a more favorable 
evaluation even if the Board were to consider 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2006) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Scar Residuals

The veteran also has several scars, as was noted in 
particular detail in the April 2000 examination report: (1) 
right hip joint (more specific information not given, other 
than it is described as not sensitive, tender, or with keloid 
formation; (2) depressed, "disfiguring" left scapular area 
near the spine, diamond-shaped, 6.5 centimeters (cm) by 2.5 
cm; (3) on the right side, located opposite from the left 
scapular scar, is a 1 cm by .8 cm scar; (4) curvilinear 3.5 
cm scar on the medial right knee; (5), another 3 cm scar 
above that on the medial right knee; (6) 7 cm by 2 cm, 
depressed, pale scar on the right lateral thigh, and the 
extensor muscle "herniates out of it" and measures 6 cm by 
4 cm; (7) 4 cm by .2 cm scar on the left lateral leg; (8) 5.5 
cm by 1 cm depressed scar with herniated muscle "out of 
it."       
 
Separate rating for any symptomatic scar at the site of the 
gunshot wound would be permissible as an impairment 
associated with the service-connected disability consistent 
with Esteban v. Brown, 6 Vet. App. 259 (1994).  With respect 
to scarring resulting from the shell fragment wound, the 
evidence dated in and after 2000 contains little relevant 
discussion in terms of reported history of symptoms due to 
scarring, perhaps because scarring itself is asymptomatic.  
That conclusion seems to be consistent based on the clinical 
findings.  Although scar residuals have been noted, the 
examiner did not report problems like broken skin, 
infections, flare-ups, pain, ulceration, adherence, 
tenderness, poor nourishment, or other manifestations 
suggesting symptomatic scarring, or additional function 
limitation caused by scarring itself, that could support a 
separate, compensable rating.  Rather, there are notations 
that the scars appear well-healed.  As such, the Board does 
not find adequate basis for a separate Esteban rating for 
scar residuals under 38 C.F.R. § 4.118, pre-revision or 
current (Diagnostic Codes 7803, 7804, 7805 (2001); Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2006)).     

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element").  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board acknowledges that complete notice compliant with 
the above requirements was not sent before the January 2002 
rating decision from which this appeal arises.  However, 
material prejudice did not result due to a substantive notice 
defect, including that due to timing of the notice.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); 38 C.F.R. 
§ 20.1102 (2006) (harmless error).  

In August 2001, before issuing the rating decision from which 
this appeal arises, VA sent the veteran a letter explaining 
that, if he identifies the sources of evidence concerning his 
claim, then VA would assist him in securing the missing items 
from those sources, but that he ultimately is responsible for 
substantiating his claim.  Although that letter discussed the 
requirements for service connection, it also discussed the 
veteran's and VA's respective claim development 
responsibilities in separate sections within the letter.  
Also, even though the letter did not literally comply with 
the "fourth element" notice requirement, 38 C.F.R. § 3.159, 
from which that requirement is derived, was cited in the 
Statement of the Case (SOC) and March 2005 Supplemental SOC 
(SSOC).       
  
Of particular importance to the Board in concluding that no 
prejudice resulted is the nature of this case.  The issue is 
whether higher ratings may be warranted from 2000, forward.  
Multiple C&P examination reports are of record.  The veteran 
himself identified one source of clinical evidence, and the 
record indicates that VA responded appropriately and 
consistent with the duty to assist.  The SOC and SSOCs 
discussed the various rating criteria applicable to the 
appeal and explained why more favorable evaluation is not 
warranted based largely on the examination findings, which, 
collectively, constitute the most probative evidence in this 
appeal.  Even after March 2005, when the last SSOC was 
issued, the veteran's representative filed additional 
argument, which has been considered.  However, neither the 
veteran, nor his representative, replied to that SSOC within 
the 60-day comment period to indicate that there exists 
additional evidence contrary to what the RO has considered or 
not already of record.  Further, failure to provide notice 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(notice of what considerations govern the assignment of 
disability ratings and effective dates for degree of 
disability and service connection), is not prejudicial 
because, with the denial of rating increases, the issue of 
whether effective date criteria were communicated is not 
material.  Under the circumstances, the Board fails to find 
prejudicial error based on a notice defect.   

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA and private clinical records, C&P 
examination findings, and the veteran's statements.  Despite 
appropriate notice, the veteran has not identified sources of 
evidence not already of record but which he desires VA to 
review before adjudicating his appeal.  Therefore, the Board 
finds it appropriate to decide this claim based on the 
evidence of record.    



ORDER

Increased ratings for residuals of shell fragment wound, to 
include that affecting the thoracic spine; right thigh and 
knee; and left leg, currently evaluated as 10 percent 
disabling each, are denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


